In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐3314 
ANTHONY KAMINSKI, 
                                                  Plaintiff‐Appellant, 

                                  v. 

NANCY A. BERRYHILL, 
Acting Commissioner of Social Security, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Northern District of Indiana, South Bend Division. 
             No. 16‐CV‐514 — Jon E. DeGuilio, Judge. 
                     ____________________ 

        ARGUED APRIL 25, 2018 — DECIDED JULY 9, 2018  
                 ____________________ 

   Before MANION, HAMILTON, AND BARRETT, Circuit Judges. 
    HAMILTON, Circuit Judge. In 2000, Anthony Kaminski fell 
down a flight of stairs, suffering a head wound that caused a 
traumatic brain injury and a seizure disorder. Thirteen years 
later, he applied  under the  Social Security Act for disability 
insurance benefits and supplemental security income. The So‐
cial Security Administration denied his applications, and the 
district  court  upheld  the  denial.  Kaminski  appeals,  arguing 
2                                                    No. 17‐3314 

that  the  administrative  law  judge  improperly  rejected  his 
treating  physician’s  opinions.  We  agree  with  Kaminski.  Be‐
cause the treating physician’s opinions and the testimony of 
the  vocational  expert  together  show  that  Kaminski  is  disa‐
bled, we remand the case to the agency with instructions to 
award benefits to Kaminski. 
I.  Background 
   After Kaminski’s fall in 2000, doctors determined that he 
had suffered a seizure, was experiencing an intracerebral he‐
matoma (bleeding in his brain), and had fractured his left jaw‐
bone. They reported that, as a result of the fall, Kaminski had 
severe cognitive deficits—including problems with memory 
and a change in personality—and an inability to understand 
the severity of his injury.  
    Kaminski began regularly seeing a neurologist, Dr. Rich‐
ard  Cristea,  who  monitored  his  seizure  disorder  and  pre‐
scribed  him  an  anticonvulsant.  Over  the  ensuing  years,  Ka‐
minski,  while  under  Dr. Cristea’s care, suffered  at least four 
seizures—in 2007, 2008, 2013, and 2014.  
    Kaminski applied in 2013 for disability benefits, alleging 
that he became disabled on the date of his fall. His strongest 
evidence of disability consisted of a residual functional capac‐
ity form and medical‐source statements that Dr. Cristea sub‐
mitted in the summer of 2013. 
   Dr.  Cristea  reported  that  brain  atrophy  and  asymmetry 
shown  by  a  2013  MRI  were  consistent  with  the  traumatic 
brain injury that Kaminski suffered in 2000. Dr. Cristea noted 
that Kaminski had “frequent falls” and opined that seizures 
could  be  triggered  by  physical  activity,  stress,  inadequate 
No. 17‐3314                                                        3

sleep,  and  dehydration,  so  Kaminski  was  incapable  of  per‐
forming even low‐stress work. The seizures often caused Ka‐
minski  to  be  confused,  irritable,  and  fatigued,  and  they  im‐
paired his coordination, his level of alertness, and his aware‐
ness  of  his  surroundings.  And  Kaminski’s  brain  damage, 
Dr. Cristea  wrote,  impeded  his  ability  to  organize  thoughts 
(especially when listening to someone speak), as well as to un‐
derstand what he saw or heard, and it “changed” his behavior 
and personality. According to Dr. Cristea, Kaminski was “to‐
tally disabled,” and it was “unsafe [for him] to work in any 
capacity.”  
    In connection with Kaminski’s application, a state‐agency 
physician  and  a  state‐agency  psychologist  examined  him  in 
the  spring  of  2013.  Much  of  the  physical  exam  was  normal, 
with the physician recording that Kaminski reported no feel‐
ings of weakness, dizziness, or memory loss. He displayed a 
stable  mood  and  was  able  to  show  appropriate  insight  and 
judgment.  The  psychological  examination,  however,  noted 
Kaminski’s  poor  hygiene;  memory  lapses  and  poor  math 
skills; an inability to interpret proverbs; and his bouts of de‐
pression, moodiness, and anger. On the other hand, two con‐
sultants for the state agency reviewed Kaminski’s file without 
actually  examining  him.  They  opined  that  he  could  do 
semi‐skilled medium work with some restrictions.  
    After  the  Social  Security  Administration  denied  Kamin‐
ski’s  claims,  an  administrative  law  judge  held  a  hearing  at 
which Kaminski and  his  sister testified.  Before his accident, 
Kaminski had worked as a carpenter. When the judge asked 
him  why  he  could  not  work,  he  answered,  “Because  of  my 
seizures and me falling down and I get dizzy and I really can’t 
4                                                      No. 17‐3314 

…  be  around  people,  too  many  people  because  I  get  frus‐
trated.  I’ll  get  aggravated  and  I’ll  blow  up  with  them.”  Ka‐
minski testified that he lived alone, and that the possibility of 
a seizure prevented him from doing most activities. He could 
not  drive,  and  his  friends  helped  him  shop  and  clean  his 
house. Kaminski’s sister testified about his change in person‐
ality since the accident. Before, he had been “very independ‐
ent,”  but  he  had  become  unfocused,  unclean,  and  verbally 
abusive, and did not tolerate criticism or take direction.  
    A  vocational  expert  also  testified  about  Kaminski’s  em‐
ployment  prospects.  The  judge  asked  whether  work  was 
available for a person with Kaminski’s age, education, and ex‐
perience,  with  a  residual  functional  capacity  for  medium 
work, appropriate physical limitations, and a number of other 
limitations related to his mental status:  limited to hearing and 
understanding only  simple  oral instructions;  limited  to per‐
forming simple, routine, and repetitive tasks (but not at pro‐
duction‐rate  pace);  limited  to  simple  work‐related  decisions 
in  dealing  with  changes  in  the  work  setting;  and  limited  to 
having  to  respond  appropriately  only  occasionally  to  co‐
workers and the public. 
    The expert said that such a person would be unable to do 
Kaminski’s past carpentry work but could work as a general 
helper, laundry laborer, or dryer attendant. But if limits were 
added consistent with Dr. Cristea’s opinions, so that the per‐
son would be either off task 20 percent of the workday, unable 
to accept instructions or to respond to supervisors appropri‐
ately, or both, the person could not do any full‐time jobs.  
   The administrative law judge denied benefits using the fa‐
miliar  five‐step  framework.  See  20  C.F.R.  §§ 404.1520(a), 
No. 17‐3314                                                       5

416.920(a). The judge determined that Kaminski had not en‐
gaged in substantial gainful activity since September 19, 2000 
(Step 1); he suffered from a seizure disorder and an organic 
mental disorder, both severe (Step 2); but his impairments, in‐
dividually or in combination, did not satisfy a listing for pre‐
sumptive disability (Step 3).  
    The  judge  then  concluded  that  Kaminski  could  not  per‐
form his past work (Step 4), but that there were jobs available 
in  the  national  economy  that  Kaminski  could  perform,  as 
identified by the expert (Step 5). When determining Kamin‐
ski’s  residual  functional  capacity,  the  judge  rejected  Kamin‐
ski’s  account  of  disabling  limitations.  The  judge  acknowl‐
edged that Kaminski’s impairments “could reasonably be ex‐
pected to cause the alleged symptoms,” but the judge did not 
accept Kaminski’s statements about the extent that the symp‐
toms limited him. The judge believed that Kaminski’s seizure 
disorder was well controlled, that his mental limitations were 
not as severe as reported, and that Dr. Cristea’s opinions about 
Kaminski’s functionality were inconsistent with the doctor’s 
own  treatment  notes  as  well  as  Kaminski’s  testimony.  The 
judge  gave  Dr. Cristea’s  opinion  “little  evidentiary  weight,” 
while giving substantial weight to the consulting (i.e., non‐ex‐
amining) doctors’ reports.  
    The  Appeals  Council  summarily  denied  review,  and  the 
district court upheld the agency’s denial of benefits.  
II.  Analysis 
   On  appeal  Kaminski  focuses  on  the  administrative  law 
judge’s decision to discount the medical opinions of his treat‐
ing physician, Dr. Cristea. Under the “treating physician rule” 
6                                                                   No. 17‐3314 

that applies to Kaminiski’s claim, a judge should give control‐
ling weight to the treating physician’s opinion as long as it is 
supported by medical findings and consistent with substan‐
tial  evidence  in  the  record.  See 20 C.F.R.  § 404.1527(c)(2); 
Gerstner v. Berryhill, 879 F.3d 257, 261 (7th Cir. 2018).1 Kamin‐
ski  argues  that  the  administrative  law  judge  erred  by  dis‐
counting Dr. Cristea’s opinions, and did so by (1) misconstru‐
ing  Kaminski’s  own  statements  as  inconsistent  with  Dr. 
Cristea’s  opinions  when  they  actually  were  symptomatic  of 
his frontal‐lobe injury, (2) not apprehending that the physical 
limits Dr. Cristea imposed aimed to prevent seizures, and (3) 
cherry‐picking evidence and “playing doctor.”  
    We  agree  with  Kaminski  that  the  judge  improperly  dis‐
counted  Dr. Cristea’s  opinion  in  each  of  these  ways.  First, 
Dr. Cristea’s findings about Kaminski’s limitations were con‐
sistent  with  Kaminski’s  statements  that  he  did  not  have 
memory loss, problems with concentration, or mood and per‐
sonality  changes.  In  fact,  these  statements  actually  corrobo‐
rate Dr. Cristea’s opinion that Kaminski was significantly lim‐
ited yet did not recognize his limitations.  
    Kaminski  suffered  a  left  frontal‐lobe  injury  that  is  con‐
firmed by extensive medical evidence. A paradoxical effect of 
the injury is that it made him unable to understand the mag‐
nitude  of  his  impairments.  His  denials  of  impairments  and 
limits were in fact some of the symptoms of the serious brain 
injury  that  he  suffered.  Other  so‐called  inconsistencies  the 
                                                 
      1 The treating‐physician rule has been modified to eliminate the “con‐

trolling weight” instruction for newer claims, but the old rule still applies 
to Kaminski’s claim. Compare 20 C.F.R. § 404.1527 (for claims filed before 
March  27,  2017),  with  20 C.F.R.  § 404.1520c  (for  claims  filed  on  or  after 
March 27, 2017). 
No. 17‐3314                                                         7

judge seized upon, like Kaminski’s denials of fatigue in regu‐
lar doctor visits, also were consistent with Dr. Cristea’s opin‐
ions. Dr. Cristea reported that Kaminski felt fatigued after a 
seizure, and in hospital records from visits immediately after 
seizures, Kaminski reported fatigue.   
    Next,  the  judge  misunderstood  that  Dr. Cristea  placed 
physical limits on Kaminski only to prevent seizures. On his 
residual functional capacity form, the doctor described activ‐
ities that Kaminski should avoid—i.e., reaching, handling ob‐
jects,  bending,  squatting,  and  kneeling.  The  judge  misinter‐
preted the report to say that Kaminski was not physically ca‐
pable of these activities, when he actually can perform them, 
but at dangerously increased risk of seizures. The mistake led 
the judge to make too much of an apparent inconsistency with 
Kaminski’s ability to perform the prohibited activities at his 
state‐agency  physical  examination.  This  was  error.  Where  a 
judge rejects a treating physician’s opinion because it does not 
align  with  the  judge’s  own  “incorrect  interpretation  of  the 
medical evidence,” that decision is not supported by substan‐
tial  evidence.  Meuser  v. Colvin,  838 F.3d  905,  912  (7th Cir. 
2016). 
    The  judge  also  impermissibly  cherry‐picked  evidence. 
See Gerstner, 879  F.3d at  261–63; Cole v. Colvin,  831 F.3d 411, 
416  (7th  Cir.  2016).  Specifically,  the  judge  appears  to  have 
overlooked the consulting psychologist’s report that Kamin‐
ski  had  diminished  cognitive  abilities,  yet  relied  heavily  on 
the reports of doctors who did not examine Kaminski but who 
opined that he could work with some restrictions.  
    The judge also erred when he relied on his own interpre‐
tation of Kaminski’s MRI instead of Dr. Cristea’s. “ALJs are re‐
quired to rely on expert opinions instead of determining the 
8                                                      No. 17‐3314 

significance of particular medical findings themselves.” Moon 
v. Colvin, 763 F.3d 718, 722 (7th Cir. 2014); see Hill v. Colvin, 807 
F.3d  862,  869  (7th Cir.  2015)  (remanding  denial  of  benefits 
where ALJ “played doctor”). In this case the judge concluded 
from  Kaminski’s  MRI  in  2013  that  his  brain  abnormalities 
were not disabling. The relevant expert on this issue is not the 
judge but Dr. Cristea, the neurologist who had treated Kamin‐
ski  for  years.  Dr. Cristea  explained  that  the  MRI’s  results 
showed  conditions—generalized  atrophy,  ischemic  disease, 
and scarring in the left temporal lobe—consistent with a sei‐
zure disorder and cognitive limits. The judge supported his 
conclusion primarily by crediting Kaminski’s own, more pos‐
itive views about his abilities. As explained above, Kaminski’s 
mistaken views of his own abilities are actually symptomatic 
of his frontal‐lobe injury. They do not provide a sound basis 
for discounting Dr. Cristea’s opinions.  
    In addition to assessing the contents of Dr. Cristea’s opin‐
ions,  it  was  incumbent  on  the  judge  to  “determine  what 
weight  his  opinion  was  due  under  the  applicable  regula‐
tions.” Larson v. Astrue, 615 F.3d 744, 751 (7th Cir. 2010), citing 
20 C.F.R. § 404.1527(d)(2). “An ALJ must consider the length, 
nature, and extent of the treatment relationship; frequency of 
examination; the physician’s specialty; the types of tests per‐
formed; and the consistency and support for the physicianʹs 
opinion.” Id. 
    All  of  these  factors  support  Dr. Cristea’s  expertise:  He 
treated Kaminski regularly over many years after his 2000 ac‐
cident  and  frontal‐lobe  injury;  he  is  a  neurologist;  and  con‐
trary to the judge’s findings, his opinion is consistent with the 
other evidence in the record. Besides saying he was assigning 
No. 17‐3314                                                           9

Dr.  Cristea’s  opinions  “little  evidentiary  weight,”  the  judge 
did not address any of these factors.  
     The administrative law judge’s failure to give controlling 
weight  to  Dr.  Cristea’s  opinions  was  an  error  requiring  re‐
mand.  When  a  reviewing  court  remands  to  the  Appeals 
Council, the ordinary remedy is a new hearing before an ad‐
ministrative law judge. In unusual cases, however, where the 
relevant factual issues have been resolved and the record re‐
quires a finding of disability, a court may order an award of 
benefits.  E.g.,  Larson,  615  F.3d  at  749  (awarding  benefits); 
Maresh v. Barnhart, 438 F.3d 897, 901 (7th Cir. 2006) (awarding 
benefits where evidence showed that listing was met); Hick‐
man  v.  Apfel,  187  F.3d  683,  690  (7th Cir.  1999)  (same);  Wilder 
v. Chater, 153 F.3d 799, 804 (7th Cir. 1998) (evidence required 
finding  of  disability);  Micus  v.  Bowen,  979  F.2d  602,  609 
(7th Cir. 1992) (awarding benefits); Vargas v. Sullivan, 898 F.2d 
293, 296 (2d Cir. 1990) (awarding benefits where ALJ had “ig‐
nored  or  misinterpreted”  treating  physician’s  opinions); 
Woody  v.  Secretary,  859  F.2d  1156,  1162–63  (3d  Cir.  1988) 
(awarding benefits where no evidence rebutted case for disa‐
bility);  King  v.  Barnhart,  2007  WL  968746,  at  *7  (S.D.  Ind. 
Feb. 26, 2007) (awarding benefits where findings showed that 
listing was met). 
    This is one of those unusual cases. The judge found that 
the five‐step analysis of a disability claim had to proceed to 
the fifth step. At the fifth step, the burden of proof and per‐
suasion is on the agency. To deny benefits, the agency must 
show that even though the claimant could no longer perform 
his  past  relevant  work,  he  was  capable  of  performing  some 
other  work  in  the  national  economy.  See  20 C.F.R. 
§ 404.1520(g);  Overman  v.  Astrue,  546  F.3d  456,  464  (7th  Cir. 
10                                                       No. 17‐3314 

2008); Young v. Barnhart, 362 F.3d 995, 1000 (7th Cir. 2004); Her‐
ron v. Shalala, 19 F.3d 329, 333 n.8 (7th Cir. 1994); Stiles v. Ber‐
ryhill, 242 F. Supp. 3d 773, 777 (S.D. Ind. 2017). 
    The agency did not meet that burden here. Once the treat‐
ing physician’s opinions are given the proper weight, the rec‐
ord compels the conclusion that Kaminski was unable to work 
and thus was disabled under the relevant statutes and regu‐
lations. 20 C.F.R. § 404.1520(a)(4)(v); see also Larson, 615 F.3d 
at 749; Vargas, 898 F.2d at 296. We base this conclusion primar‐
ily on the combination of Dr. Cristea’s opinions and the testi‐
mony of the vocational expert. The vocational expert testified 
that a person with the limits that Dr. Cristea had ascribed to 
Kaminski simply would not be able to sustain full‐time em‐
ployment. There is no sound basis in the record to dispute that 
opinion. Thus, “all factual issues involved in the entitlement 
determination  have  been  resolved  and  the  resulting  record 
supports” the conclusion “that the applicant qualifies for dis‐
ability  benefits.” Allord  v. Astrue,  631  F.3d  411,  415  (7th Cir. 
2011) (summarizing standard but then remanding for further 
hearing where record did not compel finding of disability).  
   We  REVERSE  the  judgment  of  the  district  court,  and 
REMAND the case to the agency with the instruction to cal‐
culate and award benefits to Mr. Kaminski.